           Case 1:20-cr-00086-SPW Document 27 Filed 04/06/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


 UNITED STATES OF AMERICA,                        CR20-86-BLG-SPW


                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING


 IVAN ZACH ROCK,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on March 22,2021. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on March

22,2021 (Doc. 26). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 26)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday, August 11,2021 at 9:30 a.m.,in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00086-SPW Document 27 Filed 04/06/21 Page 2 of 4
Case 1:20-cr-00086-SPW Document 27 Filed 04/06/21 Page 3 of 4
Case 1:20-cr-00086-SPW Document 27 Filed 04/06/21 Page 4 of 4
